UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: As of October 27, 2009, there were 7,798,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and June 30, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three Months Ended September 30, 2009 and 2008 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Three Months Ended September 30, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended September 30, 2009 and 2008 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 19 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 30 PART II Other Information ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 6. Exhibits 31 Signatures 32 3 Index PART IFINANCIAL INFORMATION 1. FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) September 30, June 30, 2009 2009 ASSETS Current Assets Cash and cash equivalents $ 21,904 $ 20,865 Accounts receivable (net of allowance of $786 and $754) 9,556 8,812 Inventories 200 200 Deferred income taxes 543 528 Prepaid expenses and other current assets 1,416 1,152 Total current assets 33,619 31,557 Fixed assets, net 1,624 1,792 Capitalized software costs, net 12,974 13,498 Goodwill, net 9,885 9,843 Other intangible assets, net 3,216 3,381 Other long-term assets 49 48 Total Assets $ 61,367 $ 60,119 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 705 $ 933 Advances from customers 10,236 8,769 Income taxes payable 473 341 Accrued expenses and other current liabilities 2,341 3,241 Total current liabilities 13,755 13,284 Deferred income taxes 4,871 4,938 Total liabilities 18,626 18,222 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000 shares; 8,387,000 and 8,283,000 shares issued as of September 30, 2009 and June 30, 2009, respectively 839 828 Additional paid-in capital 32,644 32,325 Treasury stock, 590,000 shares at September 30, 2009 and June 30, 2009, respectively (3,503 ) (3,503 ) Retained earnings 13,056 12,437 Accumulated other comprehensive (loss) (295 ) (190 ) Total stockholders' equity 42,741 41,897 Total Liabilities and Stockholders' Equity $ 61,367 $ 60,119 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except earnings per share) Three Months Ended September 30, (Unaudited) 2009 2008 Revenue System sales $ 2,802 $ 2,429 Services 7,942 7,404 Total revenue 10,744 9,833 Cost and Expenses Cost of systems (1) 780 740 Cost of services (1) 2,573 2,657 Amortization of capitalized software costs 1,443 1,486 Software development costs 1,048 876 Selling, general and administrative 3,891 3,862 Total costs and expenses 9,735 9,621 Operating income 1,009 212 Interest and other income 19 138 Interest and other expense (16 ) 10 Income before income taxes 1,012 360 Income tax provision (393 ) (142 ) Net income 619 218 Other comprehensive (loss) Foreign currency translation adjustment (105 ) (232 ) Comprehensive income (loss) $ 514 $ (14 ) Net income per Common Share Basic $ 0.08 $ 0.03 Diluted $ 0.08 $ 0.03 Weighted Average Common Shares Outstanding Basic 7,723 7,643 Diluted 7,890 8,000 (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Additional Paid-In Treasury Retained Accumulated Other Comprehensive Income Shares Amount Capital Stock Earnings (Loss) Total Balance at June 30, 2009 8,283 $ 828 $ 32,325 $ (3,503 ) $ 12,437 $ (190 ) $ 41,897 Exercise of stock options 36 4 104 108 Stock based compensation expense 68 7 181 188 Tax benefit from exercise of stock options 34 34 Foreign currency translation adjustment (105 ) (105 ) Net income 619 619 Balance at September 30, 2009 (Unaudited) 8,387 $ 839 $ 32,644 $ (3,503 ) $ 13,056 $ (295 ) $ 42,741 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Three Months Ended September 30, 2009 2008 Cash Flows From Operating Activities Net income $ 619 $ 218 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 1,783 1,725 Stock based compensation expense 188 252 Deferred tax provision -25 62 Provision for doubtful accounts 125 75 Changes in operating assets and liabilities, net of effect of acquisition: Accounts receivable -948 -2,139 Inventories -2 -7 Prepaid expenses and other assets -274 -218 Accounts payable, accrued expenses and advances from customers 578 1,070 Net cash provided by operating activities 2,044 1,038 Cash Flows From Investing Activities Acquisition of fixed assets -13 -128 Capitalized software costs -919 -1,004 Acquisition of SciHealth -100 - Acquisition of Integrated Marketing Solutions, LLC - -314 Net cash used in investing activities -1,032 -1,446 Cash Flows From Financing Activities Proceeds from exercise of stock options 108 - Excess tax benefits from exercise of stock options 34 - Net cash used in financing activities 142 - Foreign currency translation adjustments -115 -232 Net increase (decrease) in cash and cash equivalents 1,039 -640 Cash at beginning of period 20,865 22,741 Cash at end of period $ 21,904 $ 22,101 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes $ 218 $ 32 See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2009, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three months ended September 30, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three months ended September 30, 2009 and 2008, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.TREASURY STOCK In February 2008, the Board of Directors of the Company authorized Mediware to repurchase up to $4,000,000 of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate (the “Share Repurchase Program”).In October 2008, the Board of Directors expanded the Share Repurchase Program by $3,318,000, bringing the total amount authorized under the Share Repurchase Program to $7,318,000.The program has no expiration date, and Mediware has no obligation to purchase shares under the Share Repurchase Program. As of September 30, 2009, the Company has repurchased a total of 590,000 shares of Common Stock at a cost of $3,503,000 under the Share Repurchase Program.As of September 30, 2009, the Company is authorized to purchase up to an additional $3,815,000 of Common Stock under the Share Repurchase Program. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Company will use the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4.ACQUISITIONS SciHealth On June 19, 2009, Mediware acquired substantially all of the assets of SciHealth, Inc (“SciHealth”).SciHealth developed and marketed InsightTM, a business and clinical intelligences software package used to manage performance metrics.Mediware believes that this product offering will strengthen its clinical suite offerings in its existing medication management and blood and biologics markets, as well as acquired tools to broaden its customer base to include the broader healthcare market. 8 Index The purchase price paid for the assets of SciHealth consisted of an initial purchase price of $1,702,000 paid in cash at the closing, plus contingent consideration up to $6,445,000 based upon the achievement of certain revenue and contractual milestones through June 2010.During the quarter ended September 30, 2009, the Company paid an additional $100,000 relating to SciHealth attaining certain contractual milestones.The Company believes the likelihood of SciHealth achieving the revenue milestone resulting in payment of the full contingent consideration is remote.The purchase price is also subject to a working capital adjustment.The Company incurred $71,000 of legal, accounting and other professional fees related to this transaction, which have been included in goodwill.The Company expects to finalize the purchase price, including all contingent consideration, in June 2010.The results of the SciHealth operations are included in the accompanying consolidated financial statements from the date of acquisition. The Company has accounted for the acquisition of SciHealth as the purchase of a business under U.S. Generally Accepted Accounting Principles.The assets and liabilities of SciHealth were recorded as of the acquisition date, at their respective fair values.The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable.However, actual results may differ from these estimates. The following summarizes the preliminary purchase price allocation (in thousands): Purchase Price Allocation Accounts receivable $ 402 Fixed assets 36 Intangible assets subject to amortization 983 Goodwill 696 Advances from customers (244 ) Total Purchase Price $ 1,873 The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 232 5.0 years 20.9 % Customer relationships 751 7.0 years 20.9 % $ 983 Goodwill $ 696 The Company believes that the estimated tangible assets represent fair value at the date of acquisition.The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the cost to recreate method of the income approach.Utilizing this approach the Company estimated the cost to recreate the software.This method requires the use of certain estimates, including the fully burdened labor rates for software engineers, the amount of time and effort required to recreate the software, income tax rates and discount rates.Based on this methodology the Company assigned the value of purchased technology at $232,000.The Company will amortize this amount over the estimated useful life of five years. 9 Index The Company valued the customer relationships using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $751,000.The Company will amortize this amount over the estimated useful life of seven years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of SciHealth has not been presented as the acquisition is not significant. Hann’s On Software On November 20, 2008, Mediware acquired substantially all of the assets of Hann’s On Software, Inc. (“HOS”).HOS provided medication management solutions to the small hospital, specialty pharmacy and home infusion markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. Mediware expects the HOS products to generate revenue by licensing its proprietary software, and by providing professional services and support for its product lines.Generally, HOS customers are charged an initial start-up fee along with monthly fees for the continued use and support of the software.Software license fees are recognized up front, subject to the requirements of FASB issued Accounting Standards Codification (“ASC”) 985-605, “Revenue Recognition.”Professional services and support revenues are recognized as the service is delivered. The purchase price paid for the assets of HOS consisted of an initial purchase price of $3,455,000 paid in cash at the closing, plus contingent consideration up to $645,000 based upon the achievement of certain revenue and contractual milestones through December 2009.The purchase price is also subject to a working capital adjustment.The Company incurred $28,000 of legal, accountingand other professional fees related to this transaction which have been included in goodwill.The Company expects to finalize the purchase price, including all contingent consideration, by December 2009.The results of the HOS operations are included in the accompanying financial statements from the date of acquisition. The Company has accounted for the acquisition of HOS as the purchase of a business under U.S. Generally Accepted Accounting Principles.The assets and liabilities of HOS were recorded as of the acquisition date, at their respective fair values.The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable.However, actual results may differ from these estimates. The following summarizes the preliminary purchase price allocation (in thousands): Purchase Price Allocation Accounts receivable $ 197 Inventories 5 Prepaid and other current assets 38 Fixed assets 48 Intangible assets subject to amortization 1,441 Goodwill 2,101 Other long-term assets 9 Accounts payable (25 ) Advances from customers (263 ) Accrued expenses and other current liabilities (68 ) Total Purchase Price $ 3,483 10 Index The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 403 5.0 years 16.0 % Customer relationships 958 7.0 years 16.0 % Non-compete agreements 80 2.0 years 16.0 % $ 1,441 Goodwill $ 2,101 The Company believes that the estimated tangible assets represent fair value at the date of acquisition.The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of purchased technology at $403,000.The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $958,000.The Company will amortize this amount over the estimated useful life of seven years. The Company valued the non-compete agreements using the with/without method of the income approach.This methodology determines the impact on discounted net cash flow should the restricted parties decide to compete directly against the Company.This method requires the use of certain estimates, including projected cash flows, discount rates and probability factors related to the likelihood of future competition.Based on this methodology the Company assigned the value of non-compete agreements at $80,000.The Company will amortize this amount over the estimated useful life of two years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of HOS has not been presented as the acquisition is not significant. 5.
